Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 21 recites "wherein the first lateral side of the first solar cell and the second lateral side of the second solar cell are disposed at outermost positions among the plurality of solar cells", however, claim 1 recites in lines 30 through 32 "wherein the second solar cell has a second overlapped portion that is disposed at the second lateral side of the second solar cell and overlaps with the first lateral side of another solar cell among the plurality of solar cells" which is not consistent with the recitation of claim 21 requiring the outermost position among the plurality of solar cells to be the second lateral side of the second solar cell.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-3, 9-10, 16-18, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 20160158890 A1) in view of Morad et al. (US 2015/0349145).
	Regarding claim 1, Gonzalez teaches a solar cell panel (Fig. 2A) comprising: a plurality of solar cells comprising a first solar cell, a second solar cell, and a third solar cell (202.1, 202.2 and 202.3 in Fig. 2C), the third solar cell having a rectangular shape and being disposed between the first solar cell and the second solar cell (202.2 in Figures 2A and 2C), the plurality of solar cells having respective lengths in a first direction and respective widths in a second direction, wherein each of the plurality of solar cells includes a first lateral side and a second lateral side that are spaced apart from each other in the second direction and extend along the first direction (Figures 2A and 2C); and one or more connecting members that electrically connect two adjacent solar cells of the plurality of solar cells (shown in annotated Figure 2C below), wherein the first solar cell defines a first chamfer at the first lateral side of the first solar cell (shown in annotated Figure 2A below), wherein the second solar cell defines a second chamfer at the second lateral side of the second solar cell (shown in annotated Figure 2A below), wherein the first solar cell includes a first bus bar electrode that is located at the second lateral side of the first solar cell (204.1 in Fig. 2A), the second lateral side of the first solar cell being a cut surface (Figure 2B), wherein the second solar cell includes a second bus bar electrode that is located at the second lateral side of the second solar cell (204.3 in Figure 2A), the second lateral side of the second solar cell being a non-cut surface (surface adjacent 204.3 in Figure 2B).
	While Gonzalez does disclose the first solar cell has a first width in the second direction, the second solar cell has a second width in the second direction, and the third solar cell has a third width in the second direction (Figures 2A and 2C), and further discloses each strip may have the same width or different widths ([0072] L9-10),  Gonzalez does not explicitly disclose the third width is less than the first width and the second width, and wherein the first width is less than the second width.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form each cell with a different width, as disclosed by Gonzalez, such that the third width is less than the first width and the second width, and wherein the first width is less than the second width, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).A).  
	Specifically, Gonzalez discloses different lengths and different widths of cells to achieve the desired surface area of each cell ([0072]).  A change in the length and width dimension to achieve the desired surface area (in accordance with the description of paragraph [0072] of Gonzalez) for each cell does not alter the performance of the solar cell.
	Gonzalez does not explicitly disclose a first distance between the second lateral side of the first solar cell and the first bus bar electrode of the first solar cell in the second direction is less than a second distance between the second lateral side of the second solar cell and the second bus bar electrode of the second solar cell in the second direction.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second bus bar electrodes such that the distance between the first bus bar electrode and the second lateral side of the first solar cell is less than the distance between the second bus bar electrode and the second lateral side of the second solar cell in the second direction, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).
	 



    PNG
    media_image1.png
    900
    1198
    media_image1.png
    Greyscale

While Gonzalez does disclose the first solar cell has a first overlapped portion that is disposed at the second lateral side of the first solar cell and overlaps with the first lateral side of the third solar cell (Fig. 2C), wherein the third solar cell has a third overlapped portion that is disposed at the second lateral side of the third solar cell and overlaps with the first lateral side of the second solar cell (Fig. 2C), Gonzalez does not explicitly disclose the second solar cell has a second overlapped portion that is disposed at the second lateral side of the second solar cell and overlaps with the first lateral side of another solar cell among the plurality of solar cells, wherein a width of the first overlapped portion of the first solar cell in the second direction is equal to a width of the third overlapped portion of the third solar cell in the second direction and less than a width of the second overlapped portion of the second solar cell in the second direction.
Morad discloses a cascade arrangement of solar cells with overlapping chamfered corners (Figures 4B and 4C), and further discloses a width of first and third overlapped portions ([0117] L19-20 and [0135] disclose a width of about 1 mm to about 5 mm) being less than a width of the overlapped portion between super cells ([0091] discloses the use of flexible interconnects sandwiched between overlapping ends of super cells, [0162] L8 discloses flexible interconnects occupying less than or equal to 10 mm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the solar cell panel of Gonzalez such that the second lateral side of the second solar cell overlaps the first lateral side of another solar cell, in a manner disclosed in Figures 4B and 4C of Morad, because as evidenced by Morad, the configuration is known in the art, and one of ordinary skill would have a reasonable expectation of success when including another solar cell in which the first lateral side is overlapped by the second lateral side of the second solar cell of Gonzalez based on the teaching of Morad.
Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and third overlapped portions with an equal width, as disclosed by Morad, because as evidenced by Morad, the formation of overlapping portions between solar cells with equal widths amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when forming the overlapping portions between the cells of modified Gonzalez with equal widths based on the teaching of Morad.  Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).  
Similarly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and third overlapped portions such that their width is less than the width of the second overlapped portion, as disclosed by Morad, because as evidenced by Morad, the formation of overlapping portions between solar cells with a width smaller than the width of an overlapping portion between super cells amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when forming the overlapping portions between the cells of modified Gonzalez with a width that is less than the width of overlapping portions between super cells based on the teaching of Morad.  Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).  
Regarding claim 2, modified Gonzalez discloses all the claim limitations as set forth above. Gonzalez further discloses opposite surfaces of two adjacent solar cells among the first solar cell, the second solar cell, and the third solar cell overlap each other (annotated Figures 2B and 2C above), and wherein a connecting member of the one or more connecting members is positioned between the opposite surfaces and electrically connects the two adjacent solar cells to each other (connecting members shown in annotated Figure 2C above).  
Regarding claim 3, modified Gonzalez discloses all the claim limitations as set forth above.  Gonzalez further discloses each of the first solar cell, the second solar cell, and the third solar cell includes a photoelectric conversion portion and an electrode that is connected to the photoelectric conversion portion (shown in Figure 2A), wherein the photoelectric conversion portions of the first solar cell, the second solar cell, and the third solar cell have different shapes from one another (shown in Fig. 2A), and wherein the electrodes of the first solar cell, the second solar cell, and the third solar cell have a same shape or structure (finger lines 206 in Figure 2A). 
Regarding claim 9, modified Gonzales discloses all the claim limitations as set forth above.
While Gonzalez does disclose the second width differs from the first width as set forth above, Gonzalez does not explicitly disclose a ratio of the second width of the second solar cell in the second direction to the first width of the first solar cell in the second direction is between 1.018 and 1.055.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second widths such that the ratio of the second width to the first width is between 1.018 and 1.055 because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).
	It is noted that Gonzalez discloses different lengths and different widths of cells to achieve the desired surface area of each cell ([0072]).  A change in the length and width dimension to achieve the desired surface area (in accordance with the description of paragraph [0072] of Gonzalez) for each cell does not alter the performance of the solar cell.
Regarding claim 10, modified Gonzalez discloses all the claim limitations as set forth above.  Gonzalez further discloses at least one of the plurality of solar cells includes a plurality of finger electrodes that extend in the second direction and that are spaced apart from one another in the first direction (206 in annotated Fig. 2A above).
Regarding claim 16, modified Gonzalez discloses all the claim limitations as set forth above.  
While modified Gonzalez does not explicitly disclose a width of a first overlapped portion of the first solar cell is larger than a width of a second effective portion of the second solar cell, and wherein the first effective portion being a portion of the first solar cell except the first overlapped portion, the second effective portion being a portion of the second solar cell except the second overlapped portion; where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).  
Regarding claim 17, modified Gonzalez discloses all the claim limitations as set forth above.  
While Gonzalez does disclose the second width differs from the first width as set forth above, Gonzalez does not explicitly disclose a ratio of the second width of the second solar cell in the second direction to the first width of the first solar cell in the second direction is between 1.018 and 1.055, and a ratio of the second width of the second solar cell in the second direction to the third width of the third solar cell in the second direction is between 1.036 and 1.105.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second widths such that the ratio of the second width to the first width is between 1.018 and 1.055, and the ratio of the second width to the third width is between 1.036 and 1.105, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).
	It is noted that Gonzalez discloses different lengths and different widths of cells to achieve the desired surface area of each cell ([0072]).  A change in the length and width dimension to achieve the desired surface area (in accordance with the description of paragraph [0072] of Gonzalez) for each cell does not alter the performance of the solar cell.
Regarding claim 18, modified Gonzalez discloses all the claim limitations as set forth above.  
Gonzalez does not explicitly disclose a ratio of a width of at least one of the plurality of solar cells in the second direction to a length of the at least one of the plurality of solar cells in the first direction is between 2.5 and 12.5.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form at least one of the plurality of solar cells with a width to length ratio between 2.5 and 12.5, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).
 It is noted that Gonzalez discloses different lengths and different widths of cells to achieve the desired surface area of each cell ([0072]).  A change in the length and width dimension to achieve the desired surface area (in accordance with the description of paragraph [0072] of Gonzalez) for each cell does not alter the performance of the solar cell.
Regarding claim 21, modified Gonzalez discloses all the claim limitations as set forth above.  Gonzalez further discloses the first lateral side of the first solar cell and the second lateral side of the second solar cell are disposed at outermost positions among the plurality of solar cells (202.1 and 202.3 in Fig. 2A).
Regarding claim 22, modified Gonzalez discloses all the claim limitations as set forth above.  Gonzalez further discloses the third solar cell has four corners each having a right angle (202.2 in Fig. 2A).
Regarding claim 24, modified Gonzalez discloses all the claim limitations as set forth above.  Gonzalez further discloses the plurality of solar cells are arranged along the second direction (shown in annotated Fig. 2A above).
Regarding claim 25, modified Gonzalez discloses all the claim limitations as set forth above.  Gonzalez further discloses each of the plurality of solar cells includes a top surface and a bottom surface, and each of the top surface and the bottom surface has the first lateral side and the second lateral side (shown in Figures 2A and 2C), and wherein the first bus bar electrode is a first top bus bar electrode located on the top surface of the first solar cell (204.1 in Figures 2B and 2C), and the second bus bar electrode is a second top bus bar electrode located on the top surface of the second solar cell (204.3 in Figures 2B and 2C).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues Morad fails to describe or suggest a width of the first overlapped portion of the first solar cell in the second direction is equal to a width of the third overlapped portion of the third solar cell in the second direction and less than a width of the second overlapped portion of the second solar cell in the second direction as claimed.
In response to applicant's argument, Morad discloses a cascade arrangement of solar cells with overlapping chamfered corners (Figures 4B and 4C), and further discloses a width of first and third overlapped portions ([0117] L19-20 and [0135] disclose a width of about 1 mm to about 5 mm) being less than a width of the overlapped portion between super cells ([0091] discloses the use of flexible interconnects sandwiched between overlapping ends of super cells, [0162] L8 discloses flexible interconnects occupying less than or equal to 10 mm).
Additionally, absent evidence of unexpected results for a solar cell panel with overlapping portions having the claimed relative dimensions, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/           Primary Examiner, Art Unit 1726